       Case 2:19-cv-04659-RBS Document 6 Filed 12/18/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  NKETIA LA VELA,
                                              CIVIL ACTION
                Plaintiff,
                                              NO.: 2:19-CV-04659-RBSFILED
  v.
  CITIBANK, N.A.,                                                     DEC 18 2019
                Defendant.                                          KATE BARKMAN.CterkClerk·
                                                                  By           Per>.
                STIPULATION TO STAY PLAINTIFF'S COMPLAINT
              AND SUBMIT THIS MATIER TO BINDING ARBITRATION

        Plaintiff NKETIA LA VELA ("Plaintiff') and Defendant CITIBANK, N.A.

("Citibank") (collectively referred to as the "Parties"), by and through their attorneys

of record, stipulate to stay Plaintiffs Complaint (ECF No. 1) and submit this action,

in its entirety, to binding arbitration, as follows:


        1.    The Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 1-16, provides for

the enforcement of arbitration agreements according to their terms. Bertram v. Ben.

Consumer Disc. Co., 286 F. Supp. 2d 453, 457 (M.D. Pa. 2003); see also Moses H.

Cone Mem '!Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24, 103 S. Ct. 927, 74 L.

Ed. 2d 765 (1983) (providing that the FAA reflects a ''liberal federal policy favoring

arbitration agreements."). Where, as here, the Patties have agreed to resolve all

disputes through binding arbitration, such agreements are fully enforceable.

Arbitration is the elected and required forum for resolving Plaintifrs claims, which

are fully within the scope of the Arbitration Agreement Plaintiff entered into with
    Case 2:19-cv-04659-RBS Document 6 Filed 12/18/19 Page 2 of 3




Citibank.

       2.     The Patties agree to submit all of Plaintiffs claims in the above-

captioned action to final and binding arbitration pursuant to Citibank's written

arbitration agreement titled "The Employment Arbitration Policy."

      3.      The Parties agree to conduct the arbitration before an arbitrator

affiliated with the American Arbitration Association.

      4.      The Parties jointly request that the Court stay Plaintiffs Complaint

filed in the U.S. District Comt for the Eastern District of Pennsylvania in accordance

with 9 U.S.C. § 3 because all issues raised in Plaintiffs Complaint will be submitted

to arbitration. Dancu v. Coopers & Lybrand, 778 F. Supp. 832, 835 (E.D. Pa. 1991);

see also Alfordv. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)

(citing Sea-Land Service, Inc. v. Sea-Land of P.R., Inc., 636 F. Supp. 750, 757 (D.

Puerto Rico 1986)); Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th

Cir. 1988).

      5.      The parties have entered this stipulation to stay Plaintiffs Complaint

and submit this action to binding arbitration.

      6.      The Parties further agree that faxed or electronic signatures on this

Stipulation are deemed to be original signatures for filing purposes.

IT IS SO STIPULATED.

                                                                             ----1
[SIDNEY L. GOLD & ASSOC., P.c. -        _   _._I J_A~KSON LEWIS P.C.    _ _ _ _ _ __J
         Case 2:19-cv-04659-RBS Document 6 Filed 12/18/19 Page 3 of 3




    Isl Sidney L. Gold
    Sidney L. Gold (PA 21374)
                                         IIsl   J~hn M- N=- - - -
                                          Jolm M. Nolan (PA 94337)
                                                                              ----   -l
    1835 Market Street, Ste. 515          Three Parkway
    Philadelphia PA, 19103                160 l Cherry Street, Suite 1350
    T: (215) 569-1999                      Philadelphia, PA 19102
    sgold@discrimlaw.net                 IT: (267) 319-7802 / F: (215) 399-2249
I                                          john.nolan(li).jacksonle"Yis:com

IAtlorneys for Plaintiff _ _ _ _ _ _ _J Attor_neys for De[endan( ____________,
    Dated: December.) 8, 2Ql2             Dated: December 18, 2_019
